DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Reason for Allowance

Claims 1-17, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 02/11/2022 and a thorough search the closest prior arts MURPHY et al. (US 20110128250 A1), in view of Leskinen et al. (US 2009/0146533 A1), and in further view of COGGILL (US 2012/0126941 A1), and in further view of Bhattacharjee (US 2017/0214385 A1), and in further view of Biggs et al. (US 2014/0197936 A1), and in further view of Harley et al. (US 2015/0130730 A1), and in further view of Lanfermann (US 2008/0136786 A1), and in further view of Lonnberg et al. (US 2015/0091414 A1), and in further view of KESKI-JASKARI et al. (US 2019/0179472 A1), and in further view of Chalubert et al. (US 20150234526 A1), and in further view of KHAJEH et al. (US 2019/0095045 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a control circuitry configured to: measure a voltage cure over the piezoelectric transducer after driving the piezoelectric transducer with the driving voltage; compare the reference voltage curve and the measured voltage curve; and detect a touch on the touch surface based on the comparison, as claimed in claim 1. 

With regards to independent claim 10, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
measuring a voltage curve over the piezoelectric transducer after driving the piezoelectric transducer with a driving voltage; comparing the reference voltage curve and the measured voltage curve; and detecting a touch on a touch surface based on the comparison, as claimed in claim 10. 

The dependent claims 2-9, and 11-17, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628